   

Case 1:19-cr-00391-AT Document111 Filed 08/17/f1USRQOSDNY1

DOCUMENT
ELECTRONICALLY FILED
DOCH
DATE FILED: 8/17/2021
EPSTEIN SACKS PLLC
ATTORNEYS AT LAW
100 LAFAYETTE STREET
SUITE 502
NEW YORK, N.Y. 100138
(212) 684-1230

BENNETT M. EPSTEIN: (917) 653-7116
SARAH M. SACKS: (917) 566-6196

August 11, 2021

Hon. Analisa Torres

United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

Filed on ECF and
via email to Torres NYSDChambers@nysd.uscourts.gov

Re: United States v. Daubriel Disla
19 Cr. 391 (AT)

Dear Judge Torres:

Together with David S. Greenfield, I represent Daubriel Disla pursuant to the Criminal
Justice Act. Your Honor has previously postponed Mr. Disla’s sentencing date in light of the
COVID-19 pandemic. The most recent date set by the Court for his sentencing is September 8,
2021. As it turns out, September 8th is the Jewish holiday of Rosh Hashanah which both Mr.
Greenfield and I observe. For this reason, we ask for an adjournment of Mr. Disla’s sentencing.
The Government has no objection to this request. The Court recently postponed co-defendant
Irvin Castillo’s sentencing to November 3, 2021. Should that date work for the Court, we are also
available on that date.

Respectfully submitted,
GRANTED. The sentencing for Defendant Disla is
ADJOURNED to November 3, 2021, at 11:00 a.m. Sarah UW. Sacke

Defendant’s submission is due October 20, 2021. The
Government’s submission is due October 27, 2021.

SO ORDERED. O-

Dated: August 17, 2021 ANALISA TORRES
New York, New York United States District Judge

 
